Exhibit (10)(h)
ASSOCIATED BANC-CORP
DEFERRED COMPENSATION PLAN
Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

              Page
ARTICLE 1 Establishment of Plan and Purpose
    1-1  
 
       
1.01 Establishment of Plan
    1-1  
1.02 Purpose of Plan
    1-1  
 
       
ARTICLE 2 Definitions and Construction
    2-1  
 
       
2.01 Definitions
    2-1  
2.02 Construction
    2-2  
 
       
ARTICLE 3 Eligibility
    3-1  
 
       
3.01 Conditions of Eligibility
    3-1  
3.02 Commencement of Participation
    3-1  
3.03 Termination of Participation
    3-1  
 
       
ARTICLE 4 Deferral of Compensation
    4-1  
 
       
4.01 Amount and Manner of Deferral
    4-1  
 
       
ARTICLE 5 Memorandum Account
    5-1  
 
       
5.01 Nature of Account
    5-1  
5.02 Credit to Memorandum Account
    5-1  
5.03 Changes in Memorandum Account
    5-1  
5.04 Valuation of Memorandum Account
    5-2  
5.05 Additional Credit
    5-2  
 
       
ARTICLE 6 Distributions
    6-1  
 
       
6.01 For Reasons Other Than Death
    6-1  
6.02 Upon Death
    6-1  
6.03 Emergencies
    6-2  
6.04 Form of Payment
    6-2  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE 7 Administration of the Plan
    7-1  
 
       
7.01 Appointment of Separate Administrator
    7-1  
7.02 Powers and Duties
    7-1  
7.03 Records and Notices
    7-2  
7.04 Compensation and Expenses
    7-2  
7.05 Limitation of Authority
    7-2  
 
       
ARTICLE 8 General Provisions
    8-1  
 
       
8.01 Assignment
    8-1  
8.02 Employment Not Guaranteed by Plan
    8-1  
8.03 Termination and Amendment
    8-1  
8.04 Notice
    8-1  
8.05 Limitation on Liability
    8-1  
8.06 Indemnification
    8-1  
8.07 Headings
    8-2  
8.08 Severability
    8-2  
 
       
ARTICLE 9 Merger of First Financial Corporation Deferred Compensation Plan
    9-1  
 
       
9.01 Introduction
    9-1  
9.02 Merger
    9-1  
9.03 Investment
    9-1  
9.04 Beneficiary Designations
    9-1  
9.05 Distributions
    9-1  
 
       
APPENDIX A First Financial Corporation Deferred Compensation Plan and Trust
       

ii



--------------------------------------------------------------------------------



 



INTRODUCTION
     Effective December 16, 1993, Associated Banc-Corp (the “Company”) adopted a
nonqualified deferred compensation plan (the “Plan”) to benefit certain of its
employees by facilitating the accumulation of funds for their retirement. The
Company restated the Plan in its entirety effective January 1, 1996. The Company
again restated the Plan in its entirety effective January 1, 2001 to merge
another nonqualified plan — the First Financial Corporation Deferred
Compensation Plan and Trust — into the Plan. The Company again restated the
Plan, effective January 1, 2008, to comply with section 409A of the Internal
Revenue Code (the “Code”).
     This introduction and the following Articles, as amended from time to time,
comprise the Plan.

iii



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
DEFERRED COMPENSATION PLAN
ARTICLE 1
Establishment of Plan and Purpose
     1.01 Establishment of Plan. Associated Banc-Corp has established the
“Associated Banc-Corp Deferred Compensation Plan,” effective as of December 16,
1993 (the “Plan”).
     1.02 Purpose of Plan. The Plan shall permit a select group of management
and highly compensated employees to enhance the security of themselves and their
beneficiaries following the termination of their employment with the Company (as
defined herein) by deferring until that time a portion of the compensation which
may otherwise be payable to them at an earlier date. By allowing key management
employees to participate in the Plan, the Company expects the Plan to benefit it
in attracting and retaining the most capable individuals to fill its executive
positions.
          The parties intend that the arrangements described herein be unfunded
for tax purposes and for purposes of Title I in the Employee Retirement Income
Security Act of 1986, as amended from time to time (“ERISA”).

1-1



--------------------------------------------------------------------------------



 



ARTICLE 2
Definitions and Construction
     As used herein, the following words shall have the following meanings:
     2.01 Definitions.
          (a) Administrator. The Company or person or persons selected by the
Company pursuant to Article 7 below to control and manage the operation and
administration of the Plan.
          (b) Beneficiaries. The spouse or descendants of Participant or any
other person receiving benefits hereunder in relation to Participant.
          (c) Company. Associated Banc-Corp, a Wisconsin banking corporation and
any subsidiary, successor or affiliate which has adopted this Plan and any
successor thereto. The board of directors of Associated Banc-Corp has authorized
the Compensation and Benefits Committee of the board to act on behalf of the
Company for purposes of the Plan.
          (d) Effective Date. The effective date of this Plan shall be
December 16, 1993.
          (e) Employee. An employee of the Company.
          (f) Employment. Employment with the Company.
          (g) Incentive Compensation. Amounts payable to a Participant in
addition to annual compensation.
          (h) Memorandum Account. The account maintained for each Participant
pursuant to Article 5 below.
          (i) Participants. Such management and highly compensated Employees
whom the Company identifies as eligible to defer compensation hereunder and who
elect to participate herein. Also, any individual who was a participant in the
First Financial Corporation Deferred Compensation Plan and who had a frozen
account balance under the First Financial Corporation Deferred Compensation Plan
(“First Financial Frozen Account”) as of December 31, 2000 shall automatically
qualify as a Participant in the Plan as of

2-1



--------------------------------------------------------------------------------



 



January 1, 2001, for purposes of the maintenance, investment and distribution of
the First Financial Frozen Account as described in Article 9.
          (j) Plan. The Associated Banc-Corp Deferred Compensation Plan, as
stated herein and as amended from time to time.
          (k) Plan Year. The period beginning on February 1, 1994 and ending on
December 31, 1994, and thereafter each 12-month period ending on each subsequent
December 31.
          (l) Retirement. As to each Participant, the earlier of:
               (i) his attaining age 70-1/2 or
               (ii) the termination of his Employment.
          (m) Trust. The Associated Banc-Corp Deferred Compensation Trust.
          (n) Trustee. The Trustee of the Associated Banc-Corp Deferred
Compensation Trust.
          (o) Unforeseeable Emergency. An Unforeseeable Emergency is a severe
financial hardship to a Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent (as defined in
section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.
     2.02 Construction. The Plan shall be governed by applicable federal law,
including the requirements of Code Section 409A, and regulations thereunder, and
the laws of the State of Wisconsin. Words used in the masculine gender shall
include the feminine and words used in the singular shall include the plural, as
appropriate. The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall refer to the entire Agreement, not to a
particular section. All references to statutory sections shall include the
section so identified as amended from time to time or any other statute of
similar import. If any provisions of the Code, ERISA or other statutes or
regulations render any provisions of this Plan unenforceable, such provision
shall be of no force and effect only to the minimum extent required by such law.

2-2



--------------------------------------------------------------------------------



 



ARTICLE 3
Eligibility
     3.01 Conditions of Eligibility. The Administrator shall prepare and
maintain written guidelines for eligibility and selection for participation in
the Plan, and shall maintain records of those individuals identified as eligible
to participate.
     3.02 Commencement of Participation. A new Participant may commence
participation in the Plan by electing a deferral of compensation on the form
approved by the Administrator within 30 days of becoming eligible. Participation
shall begin as of the first day of the month following such election. A
Participant may change a deferral election for a Plan Year by submitting a new
election form before the beginning of that Plan Year.
     3.03 Termination of Participation. An individual’s right to defer
compensation hereto shall cease as of the earlier of the termination of his
Employment or action by the Administrator removing him from the Employees
eligible to participate herein.
          If an individual’s right to defer compensation terminates during a
Plan Year, his deferral for such year shall, consistent with his deferral
election for such year, include only salary or Incentive Compensation otherwise
earned by him before the cessation of his eligibility to defer.

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4
Deferral of Compensation
     4.01 Amount and Manner of Deferral. Prior to the commencement of any Plan
Year, a Participant may submit to the Company a written election on the form
approved by the Administrator indicating the amount of his salary or Incentive
Compensation for such Plan Year which he elects deferred hereunder, which
election shall become irrevocable immediately upon commencement of such Plan
Year. The Company shall, consistent with such election, defer all or such
portion of his salary and/or Incentive Compensation earned in such Plan Year
provided; however, that the Company shall not allow a Participant to defer his
salary and/or Incentive Compensation unless such deferral is at least equal to
the amount determined by the Administrator in its current guidelines for
participation in the Plan.
          If a Participant elects to defer a portion of his salary, the Company
shall reduce the Participant’s regular salary by the amount deferred on a
pro rata basis during the Plan Year of deferral. If a Participant elects to
defer all or a portion of the Incentive Compensation that may become payable to
him, the Company shall reduce each Incentive Compensation payment by the
percentage elected by the Participant.

4-1



--------------------------------------------------------------------------------



 



ARTICLE 5
Memorandum Account
     5.01 Nature of Account. Only for the purpose of measuring payments due
Participants hereunder, the Company shall maintain on behalf of each Participant
a Memorandum Account to which the Company shall credit the amounts described in
this Article 5.
          The Memorandum Account hereunder and assets, if any and of any nature,
acquired by the Company to measure a Participant’s benefits hereunder shall not
constitute or be treated for any reason as a trust for, property of or a
security interest for the benefit of, Participant, his Beneficiaries or any
other person. Participant and the Company acknowledge that the Plan constitutes
a promise by the Company to pay benefits to the Participants or their
beneficiaries, that Participants’ rights hereunder (by electing to defer
compensation hereunder) are limited to those of general unsecured creditors of
the Company and that the establishment of the Plan, acquisition of assets to
measure Participant’s benefits hereunder or deferral of all or any portion of
Participant’s salary or Incentive Compensation hereunder does not prevent any
property of the Company from being subject to the rights of all the Company’s
creditors.
     5.02 Credit to Memorandum Account. As of the last day of each Plan Year,
the Company shall credit to the Memorandum Account of each Participant the
amount, if any, of his salary and/or Incentive Compensation deferred for such
Plan Year (even if calculated and otherwise payable following the close of such
Plan Year). If the Company elects, it may credit to a Participant’s Memorandum
Account during a Plan Year amounts representing salary and Incentive
Compensation otherwise payable before the end of the Plan Year. In such
instances, the Company shall credit such amounts to Participants’ Memorandum
Accounts as the amounts would otherwise become payable and shall do so on a
uniform and nondiscriminatory basis for all Participants.
     5.03 Changes in Memorandum Account. Each Participant may specify his
investment preferences for his Memorandum Account by completing and submitting
an Investment Preference Form provided by the Administrator. Final approval of
the Participant’s investment selection is within the discretion of the
Administrator, and the Trustee. The Participant’s Memorandum Account shall be
adjusted to reflect the income and losses and increase or decrease in value
experienced by assets as if the amounts were invested according to the
Participant’s preferences, subject to final approval by the Administrator and
Trustee. A Participant’s Memorandum Account shall also reflect expenses

5-1



--------------------------------------------------------------------------------



 



generated by, and related to, the investment choices made in accordance with the
Investment Preference Form.
          A Participant may submit a new Investment Preference Form to the
Administrator as frequently as may be allowed by the Administrator or a
third-party delegate, consistent with any procedures that may be approved by the
Company.
          No individual may commence participation herein as to the deferral of
any amount without first submitting an election pursuant to this
subsection 5.03. A Participant or, following his death, his Beneficiaries may
continue submitting elections hereunder until the distribution of all amounts
from his Memorandum Account. All elections must be in writing and must be signed
by the Administrator.
     5.04 Valuation of Memorandum Account. Within 90 days after the last day of
each Plan Year, the Company shall provide each Participant or his Beneficiaries
a statement indicating the balance of his Memorandum Account as of the last day
of such Plan Year, reflecting the amount of deferrals, if any, occurring for
such year, together with all other changes in value during the Plan Year.
Participants who disagree with the information provided in such statements must
submit objections, in writing, to the Administrator within 90 days of receipt of
such statements.
     5.05 Additional Credit. The Company may, in its sole discretion, credit to
a Participant’s Memorandum Account amounts in addition to a Participant’s
deferral of salary and/or Incentive Compensation. The name of the Participant
and the amount of any such additional credit shall be recorded in the records
kept by the Administrator.

5-2



--------------------------------------------------------------------------------



 



ARTICLE 6
Distributions
     6.01 For Reasons Other Than Death.
          (a) The Company shall pay an amount equaling the entire balance of a
Participant’s Memorandum Account to him in accordance with the Participant’s
written Distribution Election on forms provided by the Administrator. Except as
otherwise permitted by rules established by the Administrator and applicable
law, the Distribution Election for amounts deferred in a Plan Year must be made
prior to commencement of the Plan Year.
          (b) A Participant may subsequently elect to delay the timing or change
the form(s) of distribution elected in accordance with rules established by the
Administrator, provided that any subsequent deferral election must: (i) be made
at least 12 months prior to the date such payment otherwise would have been
made, and (ii) the payment with respect to which such election is made must be
deferred for a period of not less than five years from the date such payment
otherwise would have been made.
          (c) In no event shall distributions to a Participant who receives
distributions as a result of a separation from service occur prior to six months
after the Participant’s separation from service.
     6.02 Upon Death.
          (a) Upon a Participant’s death, either before or after his Retirement,
with a balance remaining in his Memorandum Account, the Company shall pay an
amount equaling the entire balance of his Memorandum Account to the beneficiary
or beneficiaries he specifies or, if none, to his surviving spouse or, if none,
to his estate. Each Participant may designate a beneficiary or beneficiaries to
receive the unpaid balance of his Memorandum Account upon his death and may
revoke or modify such designation at any time and from time to time by
submitting to the Administrator a Beneficiary Designation on forms approved by
the Administrator.
          (b) If a Participant’s death occurs prior to the payment of any
amounts to him hereunder, other than payments for Unforeseeable Emergencies,
payment of the Participant’s Memorandum Account shall be made to his Beneficiary
or, if none, to the Participant’s estate, in a lump sum as soon as
administratively practicable immediately following Participant’s death.

6-1



--------------------------------------------------------------------------------



 



          (c) If a Participant’s death occurs after the payment of any amount to
him hereunder, other than payments for emergencies, payments to his Beneficiary
shall occur in the same form, and be calculated in the same manner, as paid to
the Participant prior to his death by merely substituting the new recipient for
the Participant.
          (d) If a Beneficiary survives a Participant, but dies prior to receipt
of the entire amount in the Memorandum Account due him, the Company shall, as
soon as practicable, pay to the estate of the Beneficiary in a lump sum the
entire remaining balance therein due the Beneficiary.
          (e) The Administrator shall reduce the balance in the deceased
Participant’s Memorandum Account by the amount of any payment pursuant to this
section 6.02 immediately upon the occurrence of such payment.
     6.03 Emergencies. In the event of an Unforeseeable Emergency either before
or after the commencement of payments hereunder, a Participant or Beneficiary
may request in writing that all or any portion of the benefits due him hereunder
be paid in one or more installments prior to the normal time for payment of such
amount. The Administrator shall, in its reasonable judgment, determine whether
the applicant could not address the Unforeseeable Emergency through
reimbursement or compensation by insurance or otherwise, by liquidation of other
assets (provided such liquidation, in itself, would not create a financial
hardship) or by ceasing deferrals hereunder. Only if the Administrator
determines that such an Unforeseeable Emergency exists, the Company shall pay to
the Participant or Beneficiary, as the case may be, an amount equal to the
lesser of (a) the amount requested or (b) the amount reasonably necessary to
alleviate the hardship. The Administrator shall use its reasonable discretion to
determine when the prepayments shall be made and shall immediately reduce the
balance in the recipient’s Memorandum Account by the amount of such payment.
     6.04 Form of Payment. All payments made pursuant to this Plan shall be made
in cash. The Plan does not permit distributions in a form other than cash.

6-2



--------------------------------------------------------------------------------



 



ARTICLE 7
Administration of the Plan
     7.01 Appointment of Separate Administrator. The board of directors of the
Company has appointed the Compensation and Benefits Committee (the “Committee”)
of the board to serve as Administrator. The Company shall accept and rely upon
any document executed by the Committee until the board revokes such appointment.
No person serving on the Committee shall vote or decide upon any matter relating
solely to himself or solely to any of his rights or benefits pursuant to the
Plan.
     7.02 Powers and Duties. The Administrator shall administer the Plan in
accordance with its terms. The Administrator shall have full and complete
authority and control with respect to Plan operations and administration unless
the Administrator allocates and delegates such authority or control pursuant to
the procedures stated in subsection (b) or (c) below. Any decisions of the
Administrator or its delegate shall be final and binding upon all persons
dealing with the Plan or claiming any benefit under the Plan. The Administrator
shall have all powers which are necessary to manage and control Plan operations
and administration including, but not limited to, the following:
          (a) To employ such accountants, counsel or other persons as it deems
necessary or desirable in connection with Plan administration. The Company shall
bear the costs of such services and other administrative expenses.
          (b) To designate in writing persons other than the Administrator to
perform any of its powers and duties hereunder.
          (c) To allocate in writing any of its powers and duties hereunder to
those persons who have been designated to perform Plan fiduciary
responsibilities.
          (d) The discretionary authority to construe and interpret the Plan,
including the power to construe disputed provisions.
          (e) To resolve all questions arising in the administration,
interpretation and application of the Plan, including, but not limited to,
questions as to the eligibility or the right of any person to a benefit.
          (f) To adopt such rules, regulations, forms and procedures from time
to time as it deems advisable and appropriate in the proper administration of
the Plan.

7-1



--------------------------------------------------------------------------------



 



          (g) To prescribe procedures to be followed by any person in applying
for distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrator may reasonably deem
necessary, desirable or convenient to support an application for such
distribution.
          (h) To apply consistently and uniformly Committee rules, regulations
and determinations to all Participants and beneficiaries in similar
circumstances.
     7.03 Records and Notices. The Administrator shall keep a record of all its
proceedings and acts and shall maintain all such books of accounts, records and
other data as may be necessary for proper plan administration. The Administrator
shall notify the Company of any action taken by the Administrator which affects
the Trustee’s Plan obligations or rights and, when required, shall notify any
other interested parties.
     7.04 Compensation and Expenses. The expenses incurred by the Administrator
in the proper administration of the Plan shall be paid from the Company. An
Administrator who is an Employee shall not receive any additional fee or
compensation for services rendered as an Administrator.
     7.05 Limitation of Authority. The Administrator shall not add to, subtract
from or modify any of the terms of the Plan, change or add to any benefits
prescribed by the Plan, or waive or fail to apply any Plan requirement for
benefit eligibility.

7-2



--------------------------------------------------------------------------------



 



ARTICLE 8
General Provisions
     8.01 Assignment. No Participant or Beneficiary may sell, assign, transfer,
encumber or otherwise dispose of the right to receive payments hereunder. A
Participant’s rights to benefit payments under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or the
Participant’s beneficiary.
     8.02 Employment Not Guaranteed by Plan. The establishment of this Plan, its
amendments and the granting of a benefit pursuant to the Plan shall not give any
Participant the right to continued Employment or limit the right of the Company
to dismiss or impose penalties upon the Participant or modify the terms of
Employment of any Participant.
     8.03 Termination and Amendment. The Company may at any time and from time
to time terminate, suspend, alter or amend this Plan and no Participant or any
other person shall have any right, title, interest or claim against the Company,
its directors, officers or employees for any amounts, except that Participant
shall be vested in his Memorandum Account hereunder as of the date on which the
Plan is terminated, suspended, altered or amended and (unless the Company and
Participant agree to the contrary) such amount shall (a) continue to fluctuate
pursuant to the investment election then in effect and (b) be paid to the
Participant or his Beneficiaries at the time and in the manner provided by
Article 6 above.
     8.04 Notice. Any and all notices, designations or reports provided for
herein shall be in writing and delivered personally or by registered or
certified mail, return receipt requested, addressed, in the case of the Company,
its Board of Directors or Administrator, to the Company’s principal business
office and, in the case of a Participant or Beneficiary, to his home address as
shown on the records of the Company.
     8.05 Limitation on Liability. In no event shall the Company, Employer,
Administrator or any Employee, officer or director of the Company incur any
liability for any act or failure to act unless such act or failure to act
constitutes a lack of good faith, willful misconduct or gross negligence with
respect to the Plan.
     8.06 Indemnification. The Company shall indemnify the Administrator and any
Employee, officer or director of the Company against all

8-1



--------------------------------------------------------------------------------



 



liabilities arising by reason of any act or failure to act unless such act or
failure to act is due to such person’s own gross negligence, willful misconduct
or lack of good faith in the performance of his duties to the Plan or trust.
Such indemnification shall include, but not be limited to, expenses reasonably
incurred in the defense of any claim, including attorney and legal fees, and
amounts paid in any settlement or compromise; provided, however, that
indemnification shall not occur to the extent that it is not permitted by
applicable law. Indemnification shall not be deemed the exclusive remedy of any
person entitled to indemnification pursuant to this section. The indemnification
provided hereunder shall continue as to a person who has ceased acting as a
director, officer, member, agent or Employee of the Administrator or as an
officer, director or Employee of the Company, and such person’s rights shall
inure to the benefit of his heirs and representatives.
     8.07 Headings. All articles and section headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions stated thereunder.
     8.08 Severability. Any provision of this Plan prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof. The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.

8-2



--------------------------------------------------------------------------------



 



ARTICLE 9
Merger of First Financial Corporation
Deferred Compensation Plan
     9.01 Introduction. The Company acquired First Financial Corporation
effective October 29, 1997. The Company continued to maintain the First
Financial Corporation Deferred Compensation Plan and Trust (the “First Financial
Plan”) following the acquisition. Deferrals to the First Financial Plan were
discontinued after the merger, and participants’ accounts were frozen (the
“First Financial Frozen Accounts”). The former plan document for the First
Financial Plan is attached to this Plan as Appendix A.
     9.02 Merger. The First Financial Plan was merged into this Plan effective
January 1, 2001, and the First Financial Frozen Accounts were transferred to
this Plan as of the effective date of the merger. As soon as administratively
practicable following the adoption of this restated Plan, the assets subject to
section VII of the document governing the First Financial Plan will be
transferred to the Associated Banc-Corp Deferred Compensation Trust.
     9.03 Investment. Participants with First Financial Frozen Accounts may
direct investment of those accounts in accordance with section 5.03 of this
Plan.
     9.04 Beneficiary Designations. Participants with First Financial Frozen
Accounts may file new Beneficiary Designations for those accounts by completing
and filing forms provided by the Administrator for this purpose.
     9.05 Distributions. Distributions from the First Financial Frozen Accounts
will be governed by sections VI, IX, X and XI of the First Financial Plan
document and the distribution elections for the First Financial Frozen Accounts
previously made by Participants. The functions of the Compensation Committee
with regard to distributions as described by the First Financial Plan shall be
performed by the Administrator of this Plan. The merger of the First Financial
Plan into this Plan shall not be construed to give the Participants an
opportunity to change their distribution elections for the First Financial
Frozen Accounts.

9-1



--------------------------------------------------------------------------------



 



APPENDIX A
FIRST FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN AND TRUST
Effective January 1, 1988
As Amended Through January 1, 1993

A-1



--------------------------------------------------------------------------------



 



FIRST FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN AND TRUST
Table of Contents

            Section     Page  
I
General     A-4  
 
       
II
Definitions     A-4  
 
       
III
Eligibility and Selection of Participants     A-5  
 
       
IV
Election to Defer     A-5  
 
       
V
Deferral Amount Selection     A-6  
 
       
VI
Timing and Manner of Distribution     A-7  
 
       
VII
The Trust     A-7  
 
       
VIII
Rights of Participants     A-12  
 
       
IX
Death or Disability of Participant     A-13  
 
       
X
Distribution in the Event of Financial Hardship     A-13  
 
       
XI
Distribution in the Event of Significant Change in Tax Law     A-14  
 
       
XII
Administration     A-14  
 
       
XIII
Funding     A-16  
 
       
XIV
Special Provisions Applicable to Insiders     A-16  
 
       
XV
Execution     A-18  
 
       
EXHIBITS
       
 
       
Exhibit 7.3 Investment Vehicles
       

A-2



--------------------------------------------------------------------------------



 



         
Exhibit 7.4 Election of Investment Vehicle
         
Exhibit 9.1 Designation of Beneficiary
         
Exhibit 12.3 Election of Deferment
       

A-3



--------------------------------------------------------------------------------



 



SECTION I
General
The purpose of this Deferred Compensation Plan and Trust is to provide
flexibility to eligible employees of First Financial Corporation and its direct
and indirect subsidiaries in their receipt of Base Salary and Annual Incentive
Compensation.
SECTION II
Definitions
The following definitions shall be applicable throughout the Deferred
Compensation Plan and Trust:

2.1   “Annual Incentive Compensation” shall include any amount earned by certain
executives of First Financial Corporation or its direct or indirect subsidiaries
under a Company-sponsored incentive plan or through discretionary bonuses.   2.2
  “Beneficiary” shall mean the person or persons who upon the death, disability
or incompetency of a Participant shall have acquired, by will, by laws of decent
and distribution or by other legal proceedings, the right to the Participant’s
Account.   2.3   “Base Salary” shall mean the monthly amount payable to the
executive for performance of services exclusive of any amounts included as
Annual Incentive Compensation.   2.4   “Base Salary Deferral Year” shall mean
the calendar year.   2.5   “Company” shall mean First Financial Corporation or
any direct or indirect subsidiary of First Financial Corporation which employs
the Participant.   2.6   “Compensation Committee” shall mean the Compensation
Committee of the Board of Directors of First Financial Corporation.   2.7  
“Disabled” shall mean that a Participant has suffered a permanent and total
disability as determined by the Compensation Committee.   2.8   “Effective Date”
shall mean January 1, 1988 as amended through January 1, 1993.

A-4



--------------------------------------------------------------------------------



 



2.9   “Participant” shall mean an employee designated as eligible under
Section 3.1 who has elected, under the terms and conditions of the Plan, to
defer payments of all or allowable portions of Base Salary and/or Annual
Incentive Compensation.   2.10   “Participant Account” shall mean the
Participant’s account established pursuant to Section 4.1.   2.11   “Plan” shall
mean this Deferred Compensation Plan and Trust.   2.12   “Plan Year” shall mean
the calendar year.   2.13   “Retirement” shall mean retirement from employment
of a Participant in accordance with the Company’s normal retirement policies, as
amended from time to time and as determined by the Compensation Committee.  
2.14   “Trust” shall mean the trust created under Section VII of this Plan.  
2.15   “Trustee” shall initially mean Marshall & Ilsley Trust Company which is
hereby appointed to administer the Trust and the Participant Accounts in
accordance with this Plan and pursuant to the requirement of Section VII hereof.
“Trustee” shall also refer to any substitute or replacement Trustee appointed
under Section VII hereof.

SECTION III
Eligibility and Selection of Participants

3.1   Participation in the Plan shall be determined by the Compensation
Committee.

SECTION IV
Election to Defer

4.1   An eligible employee may elect, under the terms and conditions of the
Plan, to defer all or an allowable portion specified under Section 5.2 of Base
Salary or Annual Incentive Compensation. Such election shall be made by written
notice in the manner specified by the Compensation Committee and shall be
irrevocable when made.   4.2   Election to defer Annual Incentive Compensation
shall be made on or before December 1 of the Plan Year.

A-5



--------------------------------------------------------------------------------



 



4.3   Election to defer Base Salary shall be made prior to the first day of the
Base Salary Deferral Year.   4.4   All amounts earned by the Participant and
deferred under this Section IV shall be forthwith paid by the Company to the
Trustee which shall administer the funds in accordance with its duties under
Section VII hereof and the other requirements of the Plan.   4.5   No
distribution of funds deferred hereunder shall be made by the Trustee to a
Participant or a Participant’s Beneficiary prior to the earliest of the
following dates:

  (a)   the date of payment specified by the Participant in his/her deferral
election, provided that such date shall be no less than five (5) years from the
date of the election;     (b)   the Retirement date of a Participant;     (c)  
the date that a Participant becomes Disabled;     (d)   the date of death of a
Participant;     (e)   the date the Compensation Committee determines a
Financial Hardship or Significant Change in Tax Law exists pursuant to
Sections 10.1 or 11.1 of this Plan and Trust; or     (f)   the date of
termination of employment as provided in Section 8.3 of this Plan and Trust.

SECTION V
Deferral Amount Selection

5.1   Participants of the Plan may select to defer a percentage of Annual
Incentive Compensation (if any) and/or a percentage of Base Salary.
Alternatively, a specified dollar amount of deferral may be selected by the
Participant.   5.2   If percentage deferral is selected, any percentage amount
up to 100% shall be permitted.   5.3   Plan Participants may independently
select, to defer amounts from Annual Incentive Compensation and from Base
Salary.

A-6



--------------------------------------------------------------------------------



 



SECTION VI
Timing and Manner of Distribution

6.1   Plan Participants may choose to receive payment of deferred amounts by one
of the alternative methods stated hereunder:

  (a)   Lump sum payment in any year at least five years from the date of
election as specified by the Participant;     (b)   Equal annual installments,
the first such installment to be paid at least five years from the date of
election as specified by the Participant; or     (c)   Upon the anticipated
retirement date (or one tax year thereafter) in either:

  (i)   One lump sum payment in the year so specified by the Participant.    
(ii)   Equal annual installments, the first of which shall be paid commencing in
the year so specified by the Participant.

The Compensation Committee shall provide the Trustee with a copy of the
Participant’s deferral election.
SECTION VII
The Trust

7.1   The Company shall deliver to the Trustee all amounts deferred under
Section IV of this Plan as soon as practicable after such amounts have been
earned by the Participant, to be administered and disposed of by the Trustee as
provided herein.

7.2 (a)   As used herein, the term “Trust Corpus” shall mean the amounts
delivered to the Trustee by the Company from time to time on behalf of each
Participant pursuant to the terms hereof, less amounts distributed to the
Participants pursuant to the terms hereof, plus all income earned by the Trust,
in such amounts in whatever form held or invested as provided herein.     (b)  
The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part 1, subchapter J,

A-7



--------------------------------------------------------------------------------



 



      chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended,
and shall be construed accordingly. The principal of the Trust and any earnings
thereon shall be held separate and apart from any other funds of the Company and
shall be used exclusively for the uses and purposes of Plan Participants and
general creditors as herein set forth.

7.3   That portion of the Trust Corpus held on behalf of each Participant (the
“Participant’s Account”) shall be invested or reinvested at the option of the
Participant in one of the investments provided on Exhibit 7.3 hereto.   7.4  
The Compensation Committee shall permit each Participant to select the
investment vehicle(s), as provided in Section 7.3, for such portion of the Trust
Corpus allocated to such Participant’s Account. The Compensation Committee or
the Trustee shall provide descriptive information regarding each investment
vehicle to the Participant at least annually. The Participant may allocate his
or her Participant Account among two or more investment vehicles on a percentage
basis. Such selection shall be made on or before December 1 of each Plan Year on
a form to be provided to the Participant from the Compensation Committee or
Trustee in the form attached hereto as Exhibit 7.4. If the Trustee fails to
receive notification on or before December 1 of each Plan Year of a change in
the investment vehicle selection by any Participant, such Participant’s Account
shall continue to be invested in such investment vehicle(s) as last previously
selected by the Participant   7.5   The Trustee shall be permitted to withhold
from any payment due to a Participant hereunder the amount required by law to be
so withheld under federal, state and local wage withholding requirements or
otherwise, and shall pay over to the appropriate government authority the
amounts so withheld. Except as otherwise provided herein, in the event of any
final determination by the Internal Revenue Service or a court of competent
jurisdiction, which determination is not appealable or with respect to which the
time for appeal has expired, or the receipt by the Trustee of a substantially
unqualified opinion of tax counsel selected by the Trustee, which determination
determines or which opinion opines, that the Participant is subject to federal
income taxation on amounts held in Trust hereunder prior to the distribution to
the Participant of such amounts, the Trustee shall, on receipt by the Trustee of
such opinion or notice of such determination, pay to the Participant the portion
of the Trust Corpus includable in the Participant’s federal gross income.

A-8



--------------------------------------------------------------------------------



 



7.6   The Trust Corpus is and shall remain at all times subject to the claims of
the general creditors of the Company in the event of the Company’s insolvency as
defined in Section 7.7. Accordingly, the Company shall not create, and this Plan
shall not be construed to create, a preferred claim on or any beneficial
ownership interest in the Trust Corpus in favor of any Participant or any
creditor. Any rights created under the Plan and this Trust Agreement shall be
mere unsecured contractual rights of Plan Participants and their beneficiaries
against the Company. If the Trustee receives the notice provided for in
Section 7.7 hereof, or otherwise receives actual notice that the Company is
insolvent as defined in Section 7.7 hereof, the Trustee will make no further
distributions of the Trust Corpus to any Participant but will deliver the Trust
Corpus only to satisfy such claims, including those of any Participant, as a
court of competent jurisdiction may direct. In such event, the Trustee is
authorized to institute or participate in appropriate legal proceedings to
obtain such directions. The Trustee shall resume distribution of Trust Corpus to
the Participants under the terms hereof, including any arrearages, after so
notifying the Company, if it determines that the Company was not, or is no
longer insolvent.   7.7   The Company, through its Board of Directors or Chief
Executive Officer, shall advise the Trustee promptly in writing of the Company’s
insolvency. The Company shall be deemed insolvent upon (a) the appointment of a
conservator or receiver (a “receiver”) due to a finding that the Company is
unable to pay its debts as such debts become due and the expiration, without
revocation of the receiver’s authority, of the receiver’s notice period to the
Company’s creditors all in accordance with 12 CFR Part 549, or (b) the
institution of bankruptcy or dissolution proceedings with respect to the
Company.   7.8   The duties and responsibilities of the Trustee shall be limited
to those expressly set forth in this Plan, and no implied covenants or
obligations shall be read into this Plan or Trust against the Trustee. The
interests of any Participant hereunder are not subject to assignment or
alienation except in accordance with the terms of the Plan. Notwithstanding any
powers granted to the Trustee pursuant to this Plan or applicable law, the
Trustee shall not have any power that could give this Trust the objective of
carrying on a business and dividing the gains therefrom, within the meaning of
Section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.   7.9   The Trustee shall maintain such
books, records and accounts as may be necessary for the proper administration of
the Trust Corpus and the Participant Accounts, and shall render to the Company
and to any

A-9



--------------------------------------------------------------------------------



 



    Participant, on or prior to each April 1 following the date of this Plan
until the termination of this Plan (and on the date of such termination), an
accounting with respect to the Trust Corpus and each Participant’s Account as of
the end of the then most recent calendar year (and as of the date of such
termination), provided that no such accounting shall be required if the Trust
Corpus has a zero balance. Upon the written request of any Participant or the
Company, the Trustee shall deliver to the Participant or the Company, as the
case may be, a written report setting forth the amount held in the Participant’s
Account for the Participant, the current status of the investment vehicle
including earnings on the investment, and a record of the contributions made
with respect thereto by the Company. Unless the Company or the Participant shall
have filed with the Trustee written exceptions or objections to any such
statement and account within 180 days after receipt thereof, the Company or the
Participant, as the case may be, shall be deemed to have approved such statement
and account, and in such case the Trustee shall be forever released and
discharged with respect to all matters and things reported in such statement and
account as though it had been settled by a decree of a court of competent
jurisdiction in an action or proceeding to which the Company and the Participant
were parties.   7.10   The Trustee shall not be liable for any act taken or
omitted to be taken hereunder if taken or omitted to be taken by it in good
faith. The Trustee shall also be fully protected in relying upon any notice
given hereunder which it in good faith believes to be genuine and executed and
delivered in accordance with this Plan. The Trustee may consult with legal
counsel to be selected by it, and the Trustee shall not be liable for any action
taken or suffered by it in good faith in accordance with the advice of such
counsel.   7.11   The Trustee shall be reimbursed by the Company for its
reasonable expenses incurred in connection with the performance of its duties
hereunder and shall be paid reasonable fees for the performance of such duties
in the manner provided by Section 7.12 or 7.13.   7.12   The Company agrees to
indemnify and hold harmless the Trustee from and against any and all damages,
losses, claims or expenses as incurred (including expenses of investigation and
fees and disbursements of counsel to the Trustee and any taxes imposed on the
Trust Corpus or income of the Trust) arising out of or in connection with the
performance by the Trustee of its duties hereunder. Any amount payable to the
Trustee under Section 7.11, this Section 7.12, or Section 7.13 and not
previously paid by the Company shall be paid by the Company promptly upon demand
therefor by the Trustee or, if the Trustee so chooses in its sole discretion,
from the Trust Corpus. In the event that payment is made hereunder to the

A-10



--------------------------------------------------------------------------------



 



    Trustee from the Trust Corpus, the Trustee shall promptly notify the Company
in writing of the amount of such payment. The Company agrees that, upon receipt
of such notice, it will deliver to the Trustee to be held in the Trust an amount
in cash equal to any payments made from the Trust Corpus to the Trustee pursuant
to Section 7.11, this Section 7.12, or Section 7.13. The failure of the Company
to transfer any such amount shall not in any way impair the Trustee’s right to
indemnification, reimbursement and payment pursuant to Section 7.11, this
Section 7.12, or Section 7.13.   7.13   The Trustee is specifically authorized
and required to take such action as may be necessary or appropriate, including
the institution of litigation or other legal process, to enforce the Company’s
obligations hereunder on behalf of either itself or a Participant, and any
expenses thus incurred by the Trustee shall be paid or reimbursed by the
Company.   7.14   The Trustee may resign and be discharged from its duties
hereunder at any time by giving notice in writing of such resignation to the
Company and all Participants specifying a date (not less than thirty days after
the giving of such notice) when such resignation shall take effect. Promptly
after such notice, the Company shall appoint a successor trustee, such trustee
to become Trustee hereunder upon the resignation date specified in such notice.
The Company may at any time substitute a new trustee by giving 15 days’ notice
thereof to the Trustee then acting. In the event of such removal or resignation,
the Trustee shall duly file with the Company a written statement or statements
of accounts and proceedings as provided in Section 7.9 hereof for the period
since the last previous annual accounting of the Trust. The Trustee and any
successor thereto appointed hereunder shall be a corporate professional trustee
which is not an affiliate of the Company.   7.15   Except as provided herein,
this Trust shall be irrevocable. This Trust shall be terminated upon the
earliest to occur of the following events:

  (a)   the written agreement to so terminate signed by the Company and all
Participants;     (b)   the final payment from the Trust Corpus of all amounts
payable hereunder to the Participants.

7.16   Subject to Sections 12.1 and 12.2 hereof, this Plan and Trust may only be
amended by written agreement signed by the Company and a majority of the
Participants provided that the Trustee must consent to any amendment which would
increase its duties hereunder and provided further that no

A-11



--------------------------------------------------------------------------------



 



    amendment shall impair any benefit vested to any Participant who has not
agreed to such amendment and no amendment shall make this Plan and Trust
revocable.   7.17   The Company shall, at any time and from time to time, upon
the reasonable request of the Trustee, execute and deliver such further
instruments and do such further acts as may be necessary or proper to effectuate
the purposes of this Plan.   7.18   This Plan sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements, arrangements and understandings
relating thereto. This Plan shall be binding upon and inure to the benefit of
the parties and their respective successors and legal representatives. This Plan
shall be governed by and construed in accordance with the laws of the State of
Wisconsin other than and without reference to any provisions of such laws
regarding choice of laws or conflict of laws. In the event that any provision of
this Plan or the application thereof to any person or circumstances shall be
determined by a court of proper jurisdiction to be invalid or unenforceable to
any extent, the remainder of this Plan, or the application of such provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this Plan
shall be valid and enforced to the fullest extent permitted by law.

SECTION VIII
Rights of Participants

8.1   Nothing contained in the Plan or Trust shall:

  (a)   Confer upon any employee any right with respect to continuation of
employment with the company;     (b)   Interfere in any way with the right of
the Company to terminate his or her employment at any time; or     (c)   Confer
upon any employee or other person any claim or right to any distribution under
the Plan or Trust except in accordance with its terms.

8.2   No right or interest of any Participant in the Plan shall, prior to actual
payment or distribution to such Participant, be assignable or transferable in
whole or in part, either voluntarily or by operation of law or otherwise, or

A-12



--------------------------------------------------------------------------------



 



    be subject to payment of debts of any Participant by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner.   8.3   If a
Participant has elected to defer pursuant to Section 4.1 and his or her services
with the Company are terminated voluntarily or involuntarily, the Participant
shall retain all rights to the undistributed amounts credited to his or her
Participant Account. Such amounts will be distributed by the Trustee to the
Participant in a lump sum as soon as practical following the Participant’s
termination.

SECTION IX
Death or Disability of Participant

9.1   Should a Participant die, or become Disabled, as defined herein, the
amount of such Participant’s Account on the date of death or disability shall be
distributed by the Trustee to the Participant or the Participant’s Beneficiary,
as the case may be. Such distributions shall be made in a lump sum. Each
Participant shall designate his/her beneficiary to the Compensation Committee
and Trustee in writing as provided on Exhibit 9.1 hereto, and shall have the
right to change such designation from time to time.

SECTION X
Distribution in the Event of Financial Hardship

10.1   The Compensation Committee may, in its sole discretion, direct the
Trustee to make a partial or total distribution of amounts in a Participant’s
Account upon the Participant’s request and a demonstration by the Participant of
an unforeseeable emergency. An unforeseeable emergency is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, payment may
not be made to the extent that such hardship is or may be relieved -

  (i)   through reimbursement or compensation by insurance or otherwise,

A-13



--------------------------------------------------------------------------------



 



  (ii)   by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
    (iii)   by cessation of deferrals under the Plan.

Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.
The amount of any such distribution shall be limited to the amount deemed
necessary by the Compensation Committee to alleviate or remedy the Participant’s
unforeseeable emergency. The Trustee shall forthwith distribute such amounts as
directed by the Compensation Committee.
SECTION XI
Distribution in the Event of Significant Change in Tax Law

11.1   The Compensation Committee may, in its sole discretion, direct the
Trustee to make a partial or total distribution of amounts in a Participant’s
Account upon the Participant’s distribution request provided that the Committee
has determined that proposed changes in tax law which are reasonably anticipated
to be passed by Congress would cause a significant financial impact to the
Participant by adversely affecting the deferred treatment of amounts invested
pursuant to this Plan. Any distribution made under this paragraph shall be made
at the beginning of the calendar year following receipt of such distribution
request where such request was received at least six months in advance of such
distribution, and if such distribution request is received less than six months
prior to the beginning of a calendar year, the distribution shall be made at the
beginning of the following calendar year.

SECTION XII
Administration

12.1   The Compensation Committee may from time to time amend, suspend,
terminate or reinstate any or all of the provisions of the Plan as may seem
necessary or advisable for the administration of the Plan, provided that no such
action shall affect, without the Participant’s written consent, a Participant’s
right to receive on a deferred basis funds previously deferred hereunder.

A-14



--------------------------------------------------------------------------------



 



12.2   The Compensation Committee shall, subject to express provisions of the
Plan, have power to construe the Plan, to prescribe rules and regulations
relating to the Plan and to make all other determinations necessary or advisable
for the administration of the Plan, and the Compensation Committee may correct
any defect or supply and omission or reconcile any inconsistency in the Plan in
the manner and to the extent it shall deem expedient to carry it into effect,
provided however, that no such action under this Section 12.2 shall affect,
without the Participant’s written consent, a Participant’s right to receive on a
deferred basis the funds previously deferred hereunder.   12.3   The
Compensation Committee shall ensure that all individuals entitled to make the
election to defer are provided an election form (in the form annexed hereto as
Exhibit 12.3) at least ninety (90) days before such election must be made in
accordance with Section 4.1 and all such elections must be received in writing
in order to be effective. This election form shall include the following items,
which must be completed in full in order to be effective:

  (a)   The amount to be deferred, expressed as a percentage of Annual Incentive
Compensation (if any) or Base Salary to become payable during the calendar year
in question;     (b)   The number of installments for the payment of the
deferred compensation; and     (c)   The date of the first installment payment.

12.4   All expenses and costs incurred in connection with the administration and
operation of the Plan shall be borne by the Company.

A-15



--------------------------------------------------------------------------------



 



SECTION XIII
Funding

13.1   Benefits under this Plan shall be paid by the Trustee from the Trust
Corpus, provided however, that the Trust Corpus shall be deemed the general
assets of the Company and shall be subject to the claims of the Company’s
creditors in the event of the insolvency of the Company as provided in
Sections 7.6 and 7.7 hereof. This Plan shall be administered as an unfunded plan
which is not intended to meet the qualification requirements of Section 401 of
the Internal Revenue Code.   13.2   The Company shall be liable to the
Participant to make all payments required under this Plan to the extent such
payments have not been made by the Trustee. Distributions made from the Trust to
or for the Participant pursuant to the Plan shall, to the extent of such
distributions, satisfy the Company’s obligation to pay benefits to such
Participant under this Plan.

SECTION XIV
Special Provisions Applicable to Insiders
Anything in this Plan to the contrary notwithstanding, the following provisions
shall apply to any Participant who is or becomes a “reporting person” subject to
Section 16 of the Securities Exchange Act of 1934 (an “Insider-Participant”) and
shall continue to apply for six months after he or she ceases to be subject to
Section 16.

14.1   Any payment due an Insider-Participant under the Plan shall be made only
in cash. No payment may be made to an Insider-Participant in the form of equity
securities of First Financial Corporation.   14.2   An Insider-Participant’s
election to invest, or not to invest, all or any portion of an amount deferred
under this Plan in First Financial Corporation Common Stock shall be irrevocable
when made as to such deferred amount. Such investment election shall be made at
the time of his or her deferral election, A different investment election may be
made with respect to each deferred amount.   14.3   In the case of a Participant
who is not an Insider-Participant and who thereafter becomes an
Insider-Participant, his or her most recent election, or deemed election, to
invest, or not to invest, in First Financial Corporation Common Stock prior to
becoming an Insider-Participant shall

A-16



--------------------------------------------------------------------------------



 



    automatically, upon his or her becoming an Insider-Participant, and without
any action on the part of the Insider- Participant, the Compensation Committee
or any other party, be deemed irrevocable.   14.4   Notwithstanding the
foregoing, an Insider-Participant may, in accordance with Section  7.4, change
the allocation of his or her Participant Account to the extent not invested in
First Financial Corporation Common Stock among any of the other investment
vehicles provided in this Plan.   14.5   Notwithstanding the provisions of
section 8.4, an Insider-Participant may not, as to that portion of his or her
Participant Account invested in First Financial Corporation Common Stock,
request to further defer the date of payment elected, and the Compensation
Committee shall have no authority to grant any such request if made. The
foregoing shall apply without regard to whether the Insider- Participant was an
Insider-Participant at the time the date of payment was originally elected under
Section 6.1, or further deferred under Section 8.4, or at the time any portion
of his or her Participant Account was invested in First Financial Corporation
Common Stock.       No distribution may be made to an Insider-Participant under
Section 10.1 or 11.1 of any portion of his or her Participant Account invested
in First Financial Corporation Common Stock, without regard to whether the
Insider-Participant was an Insider-Participant at the time any portion of his or
her Participant Account was invested in First Financial Corporation Common
Stock.       An Insider-Participant may choose to receive payment of deferred
amounts invested in First Financial Corporation Common Stock only on a fixed
date or dates, or incident or death, retirement, disability or termination of
employment, within the meaning of SEC Rule 16a-1(c)(3)(ii). Any such election by
an Insider Participant shall be made at the time of his or her deferral election
and shall be irrevocable.       If in the opinion of counsel to the Compensation
Committee, who may be counsel to First Financial Corporation, the timing and
manner of any distribution election made by a Participant who thereafter becomes
an Insider-Participant with respect to any portion of his or her Participant
Account invested in First Financial Corporation Common Stock would not satisfy
the requirements of SEC Rule 16a-1(c)(3)(ii), then upon his or her becoming an
Insider-Participant, each such election shall automatically, and without any
action on the part of the Insider-Participant, the Compensation Committee or any
other party, be deemed irrevocably amended to provide,

A-17



--------------------------------------------------------------------------------



 



    as to that portion of his or her Participant Account invested in First
Financial Corporation Common Stock, for payment in a lump sum six months after
such Insider-Participant’s death, retirement, disability or other termination of
employment. The foregoing shall not apply to any such distribution election that
is amended, with the consent of the Compensation Committee, prior to the time
the Participant becomes an Insider-Participant to satisfy the requirements of
SEC Rule 16a-1(c)(3)(ii), provided that the Compensation Committee has received,
prior to giving its consent to any such amendment, an opinion of counsel, who
may be counsel to First Financial Corporation, that such amended distribution
election would satisfy the requirements of such SEC Rule and would not result in
the constructive receipt of income to the Participant.   14.6   It is intended
that as to Insider-Participants, any amounts deferred pursuant to, and any
securities, rights or interests created under, this Plan be excluded from the
definition of “derivative security” pursuant to SEC Rule 16a-1(c)(3)(ii).
Accordingly, no Plan or Trust amendment and no action under the Plan or Trust
shall become effective if, in the opinion of counsel to the Compensation
Committee, who may be counsel to First Financial Corporation, such amendment or
action could cause such exclusion to become unavailable, unless such counsel
also opines that Insider-Participants will, nevertheless, not be subject to
avoidable liability under Section 16.

SECTION XV
Execution
IN WITNESS HEREOF, First Financial Corporation by its proper officer duly
authorized, has caused these presents to be executed, on the date hereinafter
set forth.

                  FIRST FINANCIAL CORPORATION    
 
           
DATE: January 1, 1993
  By:   /s/    
 
           
 
      John C. Seramur, President    

      ATTEST:
 
   
/s/
    
Robert M. Salinger, Secretary
   

A-18



--------------------------------------------------------------------------------



 



                  MARSHALL & ILSLEY TRUST COMPANY, TRUSTEE    
 
           
DATE: July 1, 1993
  By:   /s/    
 
           
 
  Title:        
 
           

     
ATTEST:
   
 
   
/s/
    

A-19